Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-16 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim limitations “means for” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph in claims 5 and 12. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure does not provide clear association between the structure and the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-12, and 14-16 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Holloway et al (US Pub. No. 2012/0022942), hereafter “Holloway.”

As to claim 1, Holloway discloses a content server for providing application unification for one or more public network sites and applications being accessed by a computing device over a public network, the content server comprising: one or more processing units; computer-readable media storing instructions that, when executed by the one or more processing units (Abstract and Fig. 1, particularly label 120), cause the content server to perform operations comprising: 
receiving, as an intermediary, a request from the computing device for information content from a specific public network site of the one or more public network sites and applications (Fig. 1, labels 120, 130A-L, 154, [0039], particularly, “The proxy server analyzes the requests and performs one or more request related actions” and [0045], particularly, “The origin servers 130A-L are computing devices that serve network resources (e.g., HTML pages, images, word processing documents, PDF files, movie files, music files, or other computer files).”); 
requesting the information content from the specific public network (Fig. 1, labels 120, 130A-L, 156, 164, [0039], particularly, “The proxy server analyzes the requests and performs one or more request related actions” and [0045], particularly, “The origin servers 130A-L are computing devices that serve network resources (e.g., HTML pages, images, word processing documents, PDF files, movie files, music files, or other computer files).”); 
receiving, from the specific public network, the information content within a first data (Fig. 1, labels 158and [0088]); 
detecting a link for external information within the information content, wherein the external information is located on an external server that is external to the specific public network ([0096], particularly, “As another example of adding content to a requested resource, in some embodiments the proxy server 120 adds and/or changes advertisements to the response 162. For example, in one embodiment of the invention, the proxy server 120 scans for advertisements in the content and replaces one or more of those advertisements with different advertisements.” and [0190], particularly, “At block 1715, the proxy server 120 scans the HTML page for modification tokens. A modification token is an identifier that indicates that the content represented by that modification token is to be modified or removed from the HTML page. There are different types of modifications tokens…Other modification tokens can identify phone numbers, instant messenger IDs, street addresses, links to other websites, birthdates, social security numbers, IP addresses, credit card numbers, account usernames, etc. In one embodiment, modification token definitions, which define how tokens are identified and their type, are stored in a database or other data structure available to the proxy server 120.”); 
receiving the external information from the external server ([0096], particularly, “As another example of adding content to a requested resource, in some embodiments the proxy server 120 adds and/or changes advertisements to the response 162. For example, in one embodiment of the invention, the proxy server 120 scans for advertisements in the content and replaces one or more of those advertisements with different advertisements.” And [0190]); 
modifying the information content with the external information to produce a modified information content ([0096], particularly, “As another example of adding content to a requested resource, in some embodiments the proxy server 120 adds and/or changes advertisements to the response 162. For example, in one embodiment of the invention, the proxy server 120 scans for advertisements in the content and replaces one or more of those advertisements with different advertisements.” and [0190], particularly, “At block 1715, the proxy server 120 scans the HTML page for modification tokens. A modification token is an identifier that indicates that the content represented by that modification token is to be modified or removed from the HTML page. There are different types of modifications tokens…Other modification tokens can identify phone numbers, instant messenger IDs, street addresses, links to other websites, birthdates, social security numbers, IP addresses, credit card numbers, account usernames, etc. In one embodiment, modification token definitions, which define how tokens are identified and their type, are stored in a database or other data structure available to the proxy server 120.”);
 and sending the modified information content to the computing device (Fig. 1, label 162 and [0096], particularly, “As another example of adding content to a requested resource, in some embodiments the proxy server 120 adds and/or changes advertisements to the response 162.”)

 As to claims 7 and 12, they are rejected by a similar rationale to that set forth in claim 1’s rejection. 
 

As to claims 3, 8, and 14, Holloway discloses the content server is a proxy server having one or more servers acting as an intermediary between the computing device, the specific public network site, and the external server that is external to the specific public network (Fig. 1, labels 110A-I, 120, 130A-L).

As to claims 4, 9, and 15, Holloway discloses a server of the content server includes a first server module configured to receive, from the computing device, a domain name resolution request for the specific public network site (Fig. 1 label 186, 188) wherein the first server module is configured to request a first data from the specific public network site, a second server module configured to receive, from the specific public network site, a first data, detect if the first data has any redirects to third-party entities ([0096] and [0190]), and produce a second data by rewriting the first data to remove the redirects, a third server module configured to request information data from a third-party entity that the redirect was directed to, and receive the information data, and combine the received information data with the second data, and transmit the combined received information data with the second data to the computing device ([0096] and [0190]).

As to claim 5, Holloway discloses a server of the content server includes means for requesting a first data from the specific public network site, means for receiving, from the specific public network site, a first data, means for detecting if the first data has any redirects to third-party entities ([0096] and [0190]), and means for producing a second data by rewriting the first data to remove the redirects ([0096] and [0190]), means for requesting information data from a third-party entity that the redirect was directed to ([0096] and [0190]), means for receive the information data, means for combine the received information data with the second data ([0096] and [0190]), and means for transmit the combined received information data with the second data to the computing device ([0096] and [0190]).


As to claims 6, 10, and 16, Holloway discloses the third server module is further configured to cleanse user data from the computing device before sending the cleansed user data to the third-party entity ([0096] and [0190]). 

As to claim 11, Holloway discloses using one or many first-party subdomains instead of third-party ones for each specific public network site, wherein the required third-party interactions are delivered via a new domain instead of the current links; and converting all original content from third-party to replace one or more of the links contained in the original content or dynamically generated within the third-party tags/scripts to use the first-party subdomains ([0096] and [0190]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Holloway in view of what was well known in the art prior to the effective filing date of the application.

As to claims 2 and 13, Holloway discloses a proxy domain content rewriting engine, a javascript execution engine ([0131] and [0161]), but does not explicitly disclose and a machine-learning module.  However, Official Notice is taken (see MPEP 2144.03) that machine-learning modules in content servers were well known and common in the art prior to the effective date of the application and would have been obvious to one of ordinary skill in the art to combine with Holloway in order have a system that can be more efficient by providing it the ability to adapt after deployment.

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dillion et al (US Pat. 7,584,500) - A reference of secure web content that is accessed through a resource, is received. The reference is edited to redirect the request for web content to downstream proxy server. The edited reference having information for identifying the resource, is forwarded to the client. When the client requests the edited reference, the proxy server requests the secure content from the resource, on behalf of the client.
Blue et al (US Pat. 7,975,005) - The system has a website hosting data to be retrieved via a download. The connection information e.g. authentication information and cookie information, of the download contains information necessary for a router to redirect the download directed to arrive at a local computer, by intercepting the download directed to arrive at a web browser and forwarding the download to a remote computer responsive to receipt of an instruction to save the download to the remote computer. The browser is notified based on completion of the download on the remote computer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas J Dailey/
Primary Examiner, Art Unit 2452